                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

  BRIAN BLACKWELL,
                                                    CV-18-13-GF-BMM-JTJ
               Plaintiff,
  v.
                                                ORDER ADOPTING MAGISTRATE
  CASCADE COUNTY, SHERIFF BOB                      JUDGE’S FINDINGS AND
  EDWARDS, CASCADE COUNTY                           RECOMMENDATIONS
  CORRECTIONAL FACILITY, and
  COMMANDER O’FALLON,

               Defendants.


       Plaintiff Brian Blackwell filed a Complaint pursuant to 42 U.S.C. § 1983

alleging his conditions of confinement at the Cascade County Detention Facility

violated his constitutional rights. (Doc. 2).



       United States Magistrate Judge John Johnston issued an Order and Findings

and Recommendations in this matter on August 3, 2018. (Doc. 11). Judge

Johnston found []. Judge Johnston recommended that Defendant’s Motion for a

More Definite Statement (Doc. 6) be denied as moot, and Defendant’s Motion to

Dismiss (Doc. 6) be denied without prejudice. Id.

       No party filed objections to Judge Johnston’s Findings and

Recommendation. The Court has thus reviewed the Findings and

Recommendation for clear error. McDonnell Douglas Corp. v. Commodore Bus.
                                           1
Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981). The Court finds no error in

Judge Johnston’s Findings and Recommendation, and adopts them in full.

                                      ORDER

      Accordingly, IT IS ORDERED that Magistrate Judge Johnston’s Findings

and Recommendations (Doc. 11) is ADOPTED IN FULL.

      IT IS FURTHER ORDERED that Mr. Blackwell’s claims of failure to

protect, denial of access to the courts, and claims regarding housing state prisoners

with federal prisoners is DISMISSED WITHOUT PREJUDICE.

      IT IS FURTHER ORDERED that Cascade County Correctional Facility is

DISMISSED.

      DATED this 29th day of October, 2018.




                                          2
